DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN108869062A).

Regarding to Claim 1, Huang teaches a carburetor, comprising a body and a float base connected to the body, the float base comprises a float chamber, the body comprises a fuel passage and an oil passing passage, and the fuel passage communicating with the float chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1);
the carburetor further comprises a magnetic sleeve assembly (Fig. 1, Part 46 would hold both Part 43 and Part 45, so can be considered as a magnetic sleeve assembly under the broadest reasonable interpretation), a magnet assembly and a thimble assembly (Fig. 1, there is a thimble assembly inside Part 47), the magnetic sleeve assembly is fixed to the float base, and 
the first end of the magnetic sleeve assembly comprises a fuel passing hole and a passage, the fuel passing hole communicates with the float chamber, and the passage communicates with the oil passing passage (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1);
both the thimble assembly and the magnet assembly are installed in the magnetic sleeve assembly, the thimble assembly is configured for cutting off the passage under driving of the magnet assembly, in order to cut off a communication between the oil passing passage and the float chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1, regarding to the function of Part 45, which is connected with the thimble assembly).

Regarding to Claim 2, Huang teaches the carburetor, wherein the magnetic sleeve assembly comprises a first mounting hole and a second mounting hole separated from each other (Fig. 1, Part 46 shows two mounting holes), the magnet assembly comprises a first magnet and a second magnet (Fig. 1, Part 45, Part 43), the first magnet and the thimble assembly are installed in the first mounting hole (Fig. 1, the location of Part 45), the second magnet is installed in the second mounting hole (Fig. 1, the location of Part 43), the first magnet and the second magnet are mutually exclusive (Fig. 1), and the second magnet is movable in the second mounting hole (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1), so that the first magnet is able to move in the first mounting 

Regarding to Claim 3, Huang teaches the carburetor, wherein the thimble assembly comprises a thimble and an elastic member (Fig. 1, Part 47), the magnetic sleeve assembly further comprises a third mounting hole between the passage and the first mounting hole (Fig. 1, the hole is where Part 48 located), a first end of the thimble extends into the third mounting hole and is configured for cutting off the passage (Fig. 1, an end of the thimble member is closed to the hole where Part 48 located), a second end of the thimble is located in the first mounting hole (Fig. 1), and the elastic member is installed in the first mounting hole and configured for resetting the thimble (Fig. 1).

Regarding to Claim 4, Huang teaches the carburetor, wherein an axis of the thimble coincides with an axis of the passage (Fig. 1).

Regarding to Claim 5, Huang teaches the carburetor, wherein the magnetic sleeve assembly comprises a fixing sleeve and a connecting sleeve (Fig. 1, Part 46 is the fixing sleeve,  and Part is the connecting sleeve under the broadest reasonable interpretation), the fuel passing hole and the passage are located in the connecting sleeve (Fig. 1), the magnet assembly is installed on the fixing sleeve (Fig. 1, please see the translation version of the specification, 

Regarding to Claim 6, Huang teaches the carburetor, wherein a mounting portion is located on an inner wall of the float chamber (Fig. 1, where Part 46 located), the float chamber is divided into a first chamber and a second chamber (Fig. 1), the mounting portion comprises a fourth mounting hole (Fig. 1, the hole where Part 46 is inserted), the fixing sleeve is located in the second chamber (Fig. 1), one end of the connecting sleeve is connected to the fixing sleeve and the other end of the connecting sleeve penetrates through the fourth mounting hole (Fig. 1), extends into the first chamber and is connected to the body (Fig. 1), and the passage and the fuel passing hole are located at one end of the connecting sleeve protruding into the first chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1).

Regarding to Claim 7, Huang teaches the carburetor, wherein the carburetor further comprises a diaphragm assembly and a diaphragm cover (Fig. 1, Part 42 shows as a diaphragm assembly, and the cover part connect with Part 46 can be considered as a diaphragm cover), the diaphragm cover is installed on the float base (Fig. 1), the diaphragm assembly is installed on the float base and a diaphragm chamber is formed between the diaphragm assembly and the diaphragm cover (Fig. 1, Part 71 shows a diaphragm cover), the diaphragm assembly and the second magnet are separate from each other, and the second magnet can be moved close .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN108869062A) in view of Chen (US2003/0209274 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Chen to add a push rod between the diaphragm and the magnet and allow the rod to be penetrate through the hole in order to enable the permanent magnet with strong magnetism to attract the movable axle and complete the retroaction (Chen, Paragraph 10).


when the gas passage is opened, the diaphragm vibrates under a pressure of the gas and drives the ejector rod to push the second magnet toward the first magnet (Huang, Fig. 1, please see the translation version of the specification, especially in Paragraph 5 of Embodiment 1).

Regarding to Claim 10, Hung in view of Chen teaches the modified carburetor, wherein the diaphragm assembly further comprises a positioning block and a support plate, the support plate is fixed on one side of the diaphragm near the second magnet, the positioning block is fixed on another side of the diaphragm near the diaphragm cover (Huang, Fig. 1), one end of the ejector rod is fixed to the positioning block, and the other end of the ejector rod penetrates through the diaphragm and the support plate, and extends towards the magnetic sleeve assembly (Huang, Fig. 1, and applying the teachings of Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collie (US2017/0037796 A1) teaches a carburetor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/             Examiner, Art Unit 3747